Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-16-1996

Elliott v. Kiesewetter
Precedential or Non-Precedential:

Docket 95-3104,95-3105




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Elliott v. Kiesewetter" (1996). 1996 Decisions. Paper 41.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/41


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
         UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                     ___________

            Nos. 95-3104 and 95-3105
                  ___________


CONSTANCE K. ELLIOTT; PATRICIA J.
KIESEWETTER; LINTON A. ELLIOTT; CHARLES L.
ELLIOTT, individually and/or as a Minor, by
Constance K. Elliott, his Parent and
Guardian; JONATHAN B. ELLIOTT, a Minor by
Constance K. Elliott, the Parent and Guardian

               vs.

WILLIAM B. KIESEWETTER, JR.

     WILLIAM B. KIESEWETTER, JR. and
     JAYNE H. KIESEWETTER*
     (*Pursuant to Rule 12(a), F.R.A.P),

                        Appellants No. 95-3104.

                     ___________


CONSTANCE K. ELLIOTT; PATRICIA J.
KIESEWETTER; LINTON A. ELLIOTT; CHARLES L.
ELLIOTT; JONATHAN B. ELLIOTT, Minors by
Constance K. Elliott, their parent and
guardian

               vs.

WILLIAM B. KIESEWETTER, JR.
JAYNE H. KIESEWETTER

     WILLIAM B. KIESEWETTER, JR. and
     JAYNE H. KIESEWETTER

                        Appellants No. 95-3105.

                     ___________



 APPEAL FROM THE UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 (D.C. Civil Nos. 93-cv-00753 and 94-cv-00576)
                            ___________


                        ARGUED MARCH 4, 1996

         BEFORE:   MANSMANN, ALITO, LEWIS, Circuit Judges.

                            ___________

                   ORDER AMENDING SLIP OPINION
                            __________


         IT IS HEREBY ORDERED that the Slip Opinion filed in
this case on October 9, 1996, be amended as follows:
         At the end of the first paragraph under Section II.A.
(page 4) the following footnote shall be added:
              The subject matter jurisdiction of the
         district court for both the Accounting Action
         and the Fraudulent Conveyance Action was
         based upon 28 U.S.C. § 1332, diversity of
         citizenship. The matter in controversy in
         each action is in excess of $50,000 and each
         dispute is between citizens of different
         states.

              We have appellate jurisdiction, pursuant
         to 28 U.S.C. § 1292(a)(1), over all
         interlocutory orders of a district court
         which grant, continue, modify, refuse, or
         dissolve injunctions.

              After the jury returned a verdict
         against the Kiesewetters, the Beneficiaries'
         moved for a preliminary injunction. The
         district court entered a bench order in both
         the Accounting Action and the Fraudulent
         Conveyance Action freezing all assets held in
         the name or on behalf of William B.
         Kiesewetter, Jr, including those jointly held
         with Jayne H. Kiesewetter. On February 1,
         1995, the district court reduced the bench
         order into a memorandum order which addressed
         a number of other matters that are unrelated
         to the prejudgment asset freeze. The
         Kiesewetters filed this appeal from only the
         asset freeze provisions of the February 1,
         1995 order.


                                BY THE COURT
                          /s/ Timothy K. Lewis
                          Circuit Judge

Dated: October 16, l996